                   ~
                            Case 3:20-cr-03668-DMS Document 45 Filed 02/26/21 PageID.94 Page 1 of 2
       f
           AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                                       UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA
                               UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                                  V.                                 (For Offenses Committed On or After November I, 1987)

                              EDUARDO SANCHEZ-SANCHEZ                                   Case Number:          20CR3668-DMS

                                                                                     James Chavez CJA
                                                                                     Defendant's Attorney
                                                                                                                                                      --~-
                                                                                                                                                                       J .I
                                                                                                                                                ,,:itm ~-•;,ou· k.,:
                                                                                                                                                                -
           USM Number                             35236298
            • -
           THE DEFENDANT:                                                                                                         [ FEB 2"1011
           IS'.] pleaded guilty to count(s)            1 of the Information                                                   C•_ EH\<. 1c ._-.,, r- .,--·, ,..,.,,.. ,,·:T
                                                                                                                                                         !·•,>· - ..
                                                                                                                         SOUT!-'.1-, .. -.,,\: ~1'::.. :'r',;,_ ~ J.~ ,,:~~Jlt\
            D  was found guilty on count(s)                                                                             L~2~,.- ··-•·--- ...~---~--_,,_, ____ ··•·---- _____--.,~ 1


               after a olea of not guiltv.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                                Count
           Title & Section                         Nature of Offense                                                                           Number(s)
           8 USC 1326                              ATTEMPTED REENTRY OF REMOVED ALIEN                                                             1




               The defendant is sentenced as provided in pages 2 through                       2            of this judgment.
           The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
           D           The defendant has been found not guilty on count(s)
           D           Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ is                          dismissed on the motion of the United States.

                       Assessment: $100.00
           IS'.]

           D           JVTA Assessment*: $
                       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
           IS'.l No fine                      •    Forfeiture pursuant to order filed                                                , included herein.
                  IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
           change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
           judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
           any material change in the defendant's economic circumstances.


                                                                                    Date oflmposition of Sentence


T" -                                                                               -HoN:DanaN[-salfraw --
i
                                                                                    UNITED STATES DISTRICT JUDGE
      ,.,       Case 3:20-cr-03668-DMS Document 45 Filed 02/26/21 PageID.95 Page 2 of 2
t
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                 EDUARDO SANCHEZ-SANCHEZ                                                 Judgment - Page 2 of 2
    CASE NUMBER:               20CR3668-DMS

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
     TWENTY-FOUR (24) MONTHS.




     D      Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •      The court makes the following recommendations to the Bureau of Prisons:




     •      The defendant is remanded to the custody of the United States Marshal.

     •      The defendant must surrender to the United States Marshal for this district:
            •     at _ _ _ _ _ _ _ _ A.M.                         on
            •     as notified by the United States Marshal.

            The defendant must surrender for service of sentence at the institution designated by the Bureau of
     •      Prisons:
            •     on or before
            •     as notified by the United States Marshal.
            •     as notified by the Probation or Pretrial Services Office.

                                                           RETURN
     I have executed this judgment as follows:

            Defendant delivered on                                            to
                                                                                   ---------------
     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                         By                    DEPUTY UNITED STATES MARSHAL



                                                                                                          20CR3668-DMS
